Citation Nr: 0200412	
Decision Date: 01/11/02    Archive Date: 01/16/02

DOCKET NO.  00-15 951	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, 
South Carolina


THE ISSUE

Entitlement to service connection for a heart condition.  


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

K. Johnson, Counsel


INTRODUCTION

The veteran served on active duty from June 1960 to July 
1963.

This matter came to the Board of Veterans' Appeals (Board) 
from a January 2000 decision of the Department of Veterans 
Affairs (VA) Regional Office (RO) in Columbia, South 
Carolina.  


REMAND

The Board notes that during the pendency of this appeal, the 
Veterans Claims Assistance Act of 2000 (codified at 38 
U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 
Supp. 2001)) (VCAA) was signed into law.  Regulations 
implementing the VCAA are now published at 66 Fed. Reg. 
45,630-32 (August 29, 2001) (to be codified at 38 C.F.R. §§ 
3.102, 3.156(a), 3.159 and 3.326).  Except as specifically 
noted, the new regulations are effective November 9, 2000.  
This act introduces several fundamental changes into VA's 
adjudication process, including the elimination of any 
requirement that a claimant submit a well-grounded claim.  As 
these procedures could not have been followed by the RO at 
the time of the above referenced rating decision, and as 
these procedures are more favorable to the appellant than 
those previously in effect, further development is in order.  
Bernard v. Brown, 4 Vet. App. 384, 392-94 (1993); Karnas v. 
Derwinski, 1 Vet. App. 308, 312-13 (1991). 

In January 2000, the RO denied this claim as not well 
grounded.  As noted above, the statutory requirement that a 
veteran submit a well-grounded claim was repealed by the 
VCAA.  Hence, due process requires that this claim be 
developed and readjudicated under the VCAA on the merits.  
Bernard, 4 Vet. App. at 392-94.  

The Board freely acknowledges that a review of the service 
medical records does not reveal any complaints or findings of 
a heart disorder.  Still, a review of the folder also shows 
that the veteran has not been afforded a VA compensation 
examination.  Therefore, it is not clear if any current 
cardiovascular condition is related to the appellant's active 
period of service.  The Board cannot exercise its own 
independent judgment on medical matters.  Hence, an 
examination is required, to include an opinion based on a 
review of the entire record.  Colvin v. Derwinski, 1 Vet. 
App. 171 (1991).  Under the VCAA, a veteran is entitled to a 
complete VA medical examination which includes an opinion 
whether there is a nexus between the claimed disorder and 
service based on all possible evidence.  Therefore, 
additional development is in order in order in light of the 
new law.

Finally, the veteran has indicated that he receives treatment 
from VA for his heart condition, diagnosed inter alia as 
supraventricular tachycardia/atrial fibrillation.  Therefore, 
current VA records need to be obtained.  Under the Veterans 
Claims Assistance Act of 2000, VA must make reasonable 
efforts to obtain relevant records that the claimant 
adequately identifies to VA and authorizes VA to obtain.  

In light of the foregoing, the case is REMANDED to the RO for 
the following actions:

1.  The RO should obtain the veteran's 
current VA treatment records and 
associate those records with the claims 
folder.  All attempts to secure this 
evidence must be documented in the claims 
folder by the RO.  If, after making 
reasonable efforts to obtain named 
records the RO is unable to secure same, 
the RO must notify the appellant and (a) 
identify the specific records the RO is 
unable to obtain; (b) briefly explain the 
efforts that the RO made to obtain those 
records; and (c) describe any further 
action to be taken by the RO with respect 
to the claim.  The veteran must then be 
given an opportunity to respond.

2.  The veteran should be afforded a VA 
cardiology examination to determine the 
nature and etiology of any current 
cardiovascular condition.  It is 
imperative that the examiner reviews the 
evidence in his claims folder, including 
a copy of this REMAND.  All necessary 
tests and clinical studies must be 
accomplished, and all clinical findings 
must be reported in detail.  A complete 
written rationale for all opinions made 
must be provided.  If any requested 
opinion cannot be provided that fact 
should be noted and a detailed 
explanation provided explaining why 
securing the opinion is not possible.  
The examination reports should be typed. 

3.  The veteran is hereby notified that 
it is his responsibility to report for 
all examinations, to cooperate in the 
development of the claim, and that the 
consequences for failure to report for a 
VA examination without good cause may 
include denial of the claim.  38 C.F.R. 
§§ 3.158, 3.655 (2001).  In the event 
that the veteran does not report for any 
ordered examination, documentation should 
be obtained which shows that notice 
scheduling the examination was sent to 
the last known address.  It should also 
be indicated whether any notice that was 
sent was returned as undeliverable.

4.  Following completion of the 
foregoing, the RO must review the claims 
folder and ensure that all of the 
foregoing development actions have been 
conducted and completed in full.  If any 
development is incomplete, including if 
the requested examination does not 
include all test reports, special studies 
or opinions requested, appropriate 
corrective action is to be taken.  

5.  Thereafter, the RO should review the 
veteran's claim of entitlement to service 
connection for a heart condition on the 
merits, and with consideration of the 
Veterans Claims Assistance Act of 2000.  
If any benefit sought on appeal remains 
denied, the veteran and his 
representative should be furnished a 
supplemental statement of the case and 
they should then be given the opportunity 
to respond thereto.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).


		
	DEREK R. BROWN
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2001), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (2001).

